42 N.Y.2d 1090 (1977)
The People of the State of New York, Respondent,
v.
Anthony Giammarino, Appellant.
Court of Appeals of the State of New York.
Argued September 9, 1977.
Decided October 18, 1977.
Henry M. Gargano for appellant.
Eugene Gold, District Attorney (Beth S. Lasky and Laurie Stein Hershey of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed on the memorandum at the Appellate Division (53 AD2d 871).